Citation Nr: 0110192	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-20 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a skin disorder 
including on the basis of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had verified active service from December 1963 to 
December 1966, and from April 1970 to March 1973.

The appeal arises from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, denying the veteran's claim for 
entitlement to service connection for a skin rash including 
on the basis of exposure to herbicides (Agent Orange) in 
service. 

In the course of appeal the veteran testified before the 
undersigned Board member at a hearing in Washington, D.C. in 
February 2001.  A transcript of that hearing is included in 
the claims folder.  

The Board notes that at the February 2001 hearing the veteran 
testified regarding a claim for an increased rating for 
service-connected cardiovascular disorder.  This claim for an 
increased rating is referred to the RO for appropriate 
action.  


REMAND

Preliminarily, the Board notes that the veteran had a period 
of service from December 1963 to December 1966 for which 
service medical records have not been obtained.  Accordingly, 
these service medical records must be obtained.  

Service medical records for the latter period of service, 
contained within the claims folder, are negative for a skin 
disorder.

An October 1975 VA outpatient clinical record shows treatment 
for a tinea scale with medicated soap, resulting in clearing 
of that skin condition.  Use of the soap was therefore 
discontinued.

At a July 1999 VA Agent Orange Protocol examination, patchy 
irregular areas of hyperpigmentation were present on the 
neck, and small discrete areas of hyperpigmentation were 
present on the right forearm.

In an August 1999 claim for service connection for a skin 
rash including on the basis of Agent Orange exposure, the 
veteran stated that he received no treatment for a skin rash 
in service, and that he received treatment with a cream at a 
VA hospital in Wilmington, Delaware, which did not help his 
condition.  

At a February 2001 hearing before the undersigned Board 
member, the veteran testified to being exposed to Agent 
Orange in service in Vietnam.  He testified that in Vietnam 
he was an infantry artillery sergeant and was stationed in 
Pleiku, in the central highlands, where he actually fired 
artillery.  He testified that he developed a skin disorder 
upon separating from service in 1973.  He testified that post 
service he worked as a mail handler for the Post Office.  He 
described the skin disorder as including spots around his 
neck, on his arms, and through his groin.  He added that at 
times he looked like a leopard.  He testified that the skin 
disorder was present ever since 1973, but manifested most 
prominently during the summer when he sweated.  He testified 
that there were sometimes dry patches that required 
moisturizing.  He testified that he had received a topical 
salve from the VA to treat the disorder, but it did not help.  
He added that he was not treating the disorder currently.  He 
testified that when he underwent an Agent Orange Registry 
examination in July 1999 his skin disorder was active.  

Regarding the issue of herbicide exposure, 38 U.S.C.A. § 1116 
and its implementing regulation, 38 C.F.R. § 3.307, clearly 
limit the presumption of herbicide exposure to veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
and subsequently developed a statutorily-enumerated 
presumptive disease.  38 U.S.C.A. § 1116(a)(3) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.307(a)(6)(iii) (2000); see McCartt 
v. West, 12 Vet. App. 164, 168-69 (1999).  A skin disorder, 
other than chloracne and other acneform diseases consistent 
with chloracne and other than porphyria cutanea tarda, is not 
on the list of presumptive diseases for herbicide exposure, 
and the presumptive skin diseases have not been reported by 
the veteran and have not been shown by medical evidence.  
Nevertheless, the veteran's service Form DD214 shows that he 
served in Vietnam during a period for which it has been 
acknowledged herbicide agents were used.  38 C.F.R. § 
3.307(a)(6) (2000).  At the hearing before the undersigned 
Board member in February 2001, the veteran testified that 
when he arrived in Vietnam he observed helicopters flying in 
the area dispensing Agent Orange from steel drums.  His DD 
214 reveals that he served in Vietnam from August 1970 to 
June 1971.  His credible testimony regarding herbicide 
exposure, together with service personnel evidence of service 
in Vietnam, is accepted as sufficient proof of such exposure.

While the veteran may not be afforded the statutory 
presumptions discussed above for his current skin pathology, 
the United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The veteran may thus establish service connection for his 
claimed skin disorder either by presenting evidence that the 
disorder began in service or is otherwise related to service, 
or by presenting evidence that Agent Orange exposure in 
service caused his skin disorder.  In this regard, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
assistance in development of the veteran's claim is in order, 
including affording the veteran a VA examination with an 
opinion regarding the etiology of any current skin disorder.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should contact the National 
Personnel Records Center and obtain the 
veteran's service medical records for his 
first period of service.  All service 
medical records obtained must be 
associated with the claims folder.  

2.  The RO should appropriately contact 
the veteran and his representative and 
request that he provide medical 
statements in furtherance of his claim, 
if available, regarding a causal 
relationship between his exposure to 
Agent Orange in service and any current 
skin disorder.  The veteran and his 
representative should be afforded 
appropriate time to respond.  Any 
responses and submissions received must 
be associated with the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and etiology of any current 
skin disorder.  All clinical findings 
should be reported in detail.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
For any skin disorder clinically 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that such skin disorder 
is due to the veteran's exposure to Agent 
Orange in service.  Specifically, the 
examiner should address whether the 
hyperpigmentation identified upon VA 
Agent Orange Protocol examination in July 
1999 is itself a skin disorder, and if it 
is the examiner should address whether it 
is at least as likely as not that the 
disorder began in service or is otherwise 
related to service, or if the disability 
is due to the veteran's exposure to Agent 
Orange in service.

4.  The RO should thereafter review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

5.  Thereafter, the RO should readjudicate 
the appealed claim.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with recently 
enacted law and precedent decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




